

Exhibit 10(a)74






























PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)




















Executed:  December 18, 2008
























PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Middle South Utilities, Inc. previously established the Pension Equalization
Plan of Middle South Utilities, Inc. to be effective for active employees who
were participants in a Qualified Plan on or after January 1, 1981.  Since that
time, the Board of Directors of Entergy Corporation (formerly Middle South
Utilities, Inc.) has amended the plan from time to time, including the amendment
and restatement effective July 26, 1996, the amendment effective January 1,
1997, and the amendment effective March 25, 1998.  On October 29, 1999, the
Board of Directors of Entergy Corporation approved, authorized, and adopted
certain changes to the plan that were incorporated into a further amendment and
restatement, which was effective as of January 1, 2000.  The Plan has since been
amended from time to time to recognize compliance with transitional guidance
issued by the Treasury Department and Internal Revenue Service pursuant to Code
Section 409A.


The Plan is now hereby further amended and restated effective January 1, 2009,
except as otherwise noted, to (1) incorporate into one restated document all
amendments to this Plan since it was last restated that are still effective,
including amendments authorized by the Personnel Committee on June 16, 2008, and
(2) implement changes required pursuant to and consistent with Code Section
409A.  Pursuant to changes to the Plan payment provisions, benefit payments
commencing on or after January 1, 2009 are governed by this Plan document as
amended and restated effective January 1, 2009.  Plan benefit payments
commencing prior to January 1, 2009 are governed by the terms of the Plan as
they existed prior to this amendment and restatement and are either
grandfathered from the requirements of Code Section 409A or payable pursuant to
a fixed schedule as required by, and in compliance with, Code Section
409A.  Between January 1, 2005 and December 31, 2008 the Plan has been operated
in accordance with transition relief established by the Treasury Department and
Internal Revenue Service pursuant to Code Section 409A.  This amendment and
restatement is adopted in conformity with final regulations under Code Section
409A issued by the Treasury Department on April 10, 2007 and effective January
1, 2009.




ARTICLE I – DEFINITIONS


The following terms shall have the meaning hereinafter indicated unless
expressly provided herein to the contrary:


1.01  
 “Administrator” shall mean the Personnel Committee of the Board of Directors,
or such other individuals or committee as shall from time to time be designated
in writing as the administrator of the Plan by the Personnel Committee.  The
Administrator shall be the “plan administrator” for the Plan within the meaning
of ERISA.  Notwithstanding the foregoing, from and after the date immediately
preceding the commencement of a Change in Control Period, the “Administrator”
shall mean (a) the individuals (not fewer than three in number) who, on the date
six months before the commencement of the Change in Control Period, constitute
the Administrator, plus (b) in the event that fewer than three individuals are
available from the group specified in clause (a) above for any reason, such
individuals as may be appointed by the individual or individuals so available
(including for this purpose any individual or individuals previously so
appointed under this clause (b)); provided, however, that the maximum number of
individuals constituting the Administrator shall not exceed six. The term
“Administrator” shall for Plan administrative purposes include the Entergy
Corporation Senior Vice President, Human Resources and Administration, to whom
the Personnel Committee has delegated the authority to act on its behalf with
respect to all Plan administrative matters.



1.02  
 “Beneficiary” shall mean Participant’s beneficiary or joint annuitant, as
applicable, under the Qualified Plan.



1.03  
“Board of Directors” shall mean the Board of Directors of Entergy Corporation.



1.04  
“Change in Control” shall mean:



(a)  
the purchase or other acquisition by any person, entity or group of persons,
acting in concert within the meaning of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934 (“Act”), or any comparable successor provisions,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of twenty-five percent (25 %) or more of either the shares of common stock
outstanding immediately following such acquisition or the combined voting power
of Entergy Corporation's voting securities entitled to vote generally and
outstanding immediately following such acquisition, other than any such purchase
or acquisition in connection with a Non-CIC Merger (defined in Subsection (b)
below);

 
 
(b)  
the consummation of a merger or consolidation of Entergy Corporation, or any
direct or indirect subsidiary of Entergy Corporation with any other corporation,
other than a Non-CIC Merger, which shall mean a merger or consolidation
immediately following which the individuals who comprise the Board of Directors
immediately prior thereto constitute at least a majority of the Board of
Directors, or the board of directors of the entity surviving such merger or
consolidation, or the board of directors of any parent thereof (unless the
failure of such individuals to comprise at least such a majority is unrelated to
such merger or consolidation);



(c)  
the stockholders of Entergy Corporation approve a plan of complete liquidation
or dissolution of Entergy Corporation or there is consummated an agreement for
the sale or disposition by Entergy Corporation of all or substantially all of
Entergy Corporation’s assets; or



(d)  
any change in the composition of the Board of Directors such that during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Entergy Corporation) whose appointment or
election by the Board of Directors or nomination for election by Entergy
Corporation's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such two consecutive year period or whose appointment,
election or nomination for election was previously so approved or recommended,
cease for any reason to constitute at least a majority thereof.



Provided, however, that no Change in Control shall be deemed to occur solely by
virtue of (1) the insolvency or bankruptcy of Entergy Corporation; or (2) the
transfer of assets of Entergy Corporation to an affiliate of Entergy
Corporation, provided such affiliate assumes the obligations of the Plan and
agrees to continue uninterrupted the rights of the Participants under the Plan;
or (3) the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of Entergy
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Entergy Corporation
immediately following such transaction or series of transactions.


1.05  
 “Change in Control Period” shall mean the period commencing on the date of a
Potential Change in Control and ending on the  earlier of: (a) twenty-four (24)
calendar months following the Change in Control event, or (b) the date on which
the Change in Control event contemplated by the Potential Change in Control is
terminated.



1.06  
 “Claims Administrator” shall mean the Administrator or its delegate responsible
for administering claims for benefits under the Plan.



1.07  
 “Claims Appeal Administrator” shall mean the Administrator or its delegate
responsible for administering appeals from the denial or partial denial of
claims for benefits under the Plan.



1.08  
“Code” shall mean the Internal Revenue Code of 1986, as amended.



1.09  
“Combined Benefit” shall mean the combined monthly retirement income to which a
Participant would be entitled under the Qualified Plan and Subsection 3.02(a)
(or Subsection 3.02(f) with respect to those Participants listed in Schedule I)
of this Plan, computed as though he elected the Life Annuity Option.



1.10  
“Eligible Employee” shall mean an Employee who satisfies the eligibility
requirements of Section 2.01.



1.11  
“Employee” shall mean any person who is covered by a System Company’s payroll.



1.12  
“Employer” shall mean the System Company that has adopted the Plan and with
which the Participant is last employed on or before the Participant’s retirement
or termination of employment.



1.13  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



1.14  
“Good Reason” shall mean the occurrence, without the Participant’s express
written consent, of any of the following events during the Change in Control
Period:



(a)  
the substantial reduction or alteration in the nature or status of the
Participant's duties or responsibilities from those in effect on the date
immediately preceding the first day of the Change in Control Period, other than
an insubstantial and inadvertent act that is remedied by the System Company
employer promptly after receipt of notice thereof given by the Participant and
other than any such alteration primarily attributable to the fact that Entergy
Corporation may no longer be a public company;



(b)  
 a reduction of 5% or more in Participant’s annual rate of base salary as in
effect immediately prior to commencement of a Change in Control Period, which
shall be calculated exclusive of any bonuses, overtime, or other special
payments, but including the amount, if any, the Participant elects to defer
under: (1) a cash or deferred arrangement qualified under Code Section 401(k);
(2) a cafeteria plan under Code Section 125; (3) the Executive Deferred
Compensation Plan of Entergy Corporation and Subsidiaries, or any successor or
replacement plan; and (4) any other nonqualified or statutory deferred
compensation plan, agreement, or arrangement in which the Participant may
hereafter participate or be a party;



(c)  
requiring Participant to be based at a location outside of the continental
United States and other than his primary work location as it existed on the date
immediately preceding the first day of the Change in Control Period, except for
required travel on business of any System Company to an extent substantially
consistent with the Participant's present business obligations;



(d)  
failure by System Company employer to continue in effect any compensation plan
in which Participant participates immediately prior to the commencement of the
Change in Control Period which is mate­rial to Participant’s total compensation,
including but not limited to compensation plans in effect, in­cluding stock
option, restricted stock, stock appreciation right, incentive compensation,
bonus and other plans or any substitute plans adopted prior to the Change in
Control Period, unless an equitable arrangement (embodied in an ongo­ing
substitute or alternative plan) has been made with respect to such plan, or the
failure by System Company employer to continue Participant's participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount or timing of payment of benefits
provided and the level of the Participant’s participation rela­tive to other
participants, as existed immedi­ately prior to the Change in Control; or



(e)  
failure by System Company employer to continue to provide Participant with
benefits similar to those enjoyed by Participant under any of the System
Company's pen­sion, savings, life insurance, medical, health and accident, or
disability plans in which Participant was participating immediately prior to the
Change in Control Period, the taking of any other action by a System Company
employer which would directly or indi­rectly materially reduce any of such
benefits or deprive Participant of any material fringe benefit enjoyed by
Participant immediately prior to commencement of the Change in Control Period,
including a material reduction in the number of paid vacation days to which
Participant is entitled on the basis of years of service with the System in
accordance with the System Company's normal vacation policy in effect at the
time of the Change in Control.



Participant’s right to terminate his employment for Good Reason shall not be
affected by Participant’s incapacity due to physical or mental
illness.  Participant's continued employment shall not constitute consent to, or
a waiver of rights with re­spect to, any act or failure to act constituting Good
Reason.


1.15  
"Income Payment Date" shall mean the first day of the first month next following
the Participant’s Separation from Service.



1.16  
“Key Employee” shall mean one of the following: (a) an officer of the Employer
having annual compensation greater than $140,000 (adjusted for inflation
pursuant to Code Section 416(i) and limited to the top 50 Employees), (b) a five
percent owner of the Employer, or (c) a one percent owner of the Employer having
annual compensation from the Employer of more than $150,000, subject to such
other determinations made by the Administrator, in its sole discretion, in a
manner consistent with the regulations issued under Code Section 409A.



1.17  
“Life Annuity Option” shall mean a single life annuity form of payment for the
life of the Participant, regardless of whether such form of payment is available
to Participant under the Qualified Plan.



1.18  
“Participant” shall mean an Eligible Employee who satisfies the requirements for
participation in this Plan as set forth in Section 2.02.



1.19  
 “Participant Application” shall mean the written application for Supplemental
Credited Service under the Plan between an Eligible Employee and the
Administrator, which application shall be part of the Plan.  Participant
Applications executed after January 1, 2009 shall be in substantially the same
form as the attached Appendix A, as may be amended from time to time by the
Administrator.



1.20  
“Personnel Committee” shall mean the Personnel Committee of the Board of
Directors.



1.21  
“Plan” shall mean this Pension Equalization Plan of Entergy Corporation and
Subsidiaries, generally effective as of January 1, 2009, and any amendments,
supplements or modifications from time to time made hereto in accordance with
Sections 8.01 and 8.02.



1.22  
“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:





(a)  
Entergy Corporation or any affiliate or subsidiary company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; or



(b)  
the Board of Directors adopts a resolution to the effect that, for purposes of
this Plan, a Potential Change in Control has occurred; or



(c)  
any System Company or any person or entity publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control; or



(d)  
any person or entity becomes the beneficial owner (as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended from time to
time), either directly or indirectly, of securities of Entergy Corporation
representing 20% or more of either the then outstanding shares of common stock
of Entergy Corporation or the combined voting power of Entergy Corporation’s
then outstanding securities (not including in the calculation of the securities
beneficially owned by such person or entity any securities acquired directly
from Entergy Corporation or its affiliates).



1.23  
“Present Value” shall mean, for purposes of determining the amount of a
Participant’s single-sum payment under this Plan, the actuarial present value of
the Participant’s monthly retirement income payable in the form of a Life
Annuity Option commencing as of the date set forth in Subsection 1.23(a) or (b),
as applicable, and based on the same interest and mortality assumptions used in
the Qualified Plan for computing the present value of benefits (for purposes of
the involuntary cash-out rules).



 
(a) With respect to a Participant eligible for retirement under the Qualified
Plan at Separation from Service, for purposes of computing Present Value,
benefits are assumed to commence as of the Participant’s Income Payment Date
(reflecting the applicable Qualified Plan’s early retirement reduction factors
on such date) for purposes of computing the benefit under (i) this Plan, (ii)
the Qualified Plan (regardless of the actual benefit commencement date elected
under the Qualified Plan) and, if applicable, (iii) any offsetting benefit under
a predecessor employer(s)’ plan(s); and



 
(b) With respect to a Participant with a vested termination benefit under this
Plan who is not eligible for retirement under the Qualified Plan, for purposes
of computing Present Value, benefits are assumed to commence as of the earliest
possible date under the Qualified Plan (reflecting the applicable Qualified
Plan’s term vested reduction factors on such date) for purposes of computing the
benefit under (i) this Plan, (ii) the Qualified Plan (regardless of the actual
benefit commencement date elected under the Qualified Plan) and, if applicable,
(iii) any offsetting benefit under a predecessor employer(s)’ plan(s).



However, the resulting Present Value amount computed in accordance with this
Section 1.23 shall not be less than the present value (as computed under the
Qualified Plan for purposes of the involuntary cash-out rules) of the benefit
commencing at the Participant’s normal retirement income commencement date (as
defined in the Qualified Plan).


1.24
“Qualified Plan” shall mean the qualified defined benefit pension plan
maintained by a System Company, as such Qualified Plan may from time to time be
amended and, except as otherwise provided in Section 3.02(f), in which
Participant is a participant.



1.25
“Qualifying Event” shall mean the occurrence of one of the following within the
Change in Control Period:



(a)  
The Participant’s employment is terminated by Employer other than for Cause (as
defined in Section 6.01(a)); or

 
                  (b) The Participant terminates his System employment for Good
Reason.


 
For purposes of this Plan, the following shall not constitute Qualifying Events:

 
(1) Participant’s death; or (2) Participant becoming disabled under the terms of
the Entergy Corporation Companies’ Benefits Plus Long Term Disability (“LTD”)
Plan.  Notwithstanding anything in this Plan to the contrary, for purposes of
this Plan a Participant’s employment shall be deemed to have been terminated by
the Employer without Cause or by the Participant with Good Reason only if the
Participant has incurred a Separation from Service.


1.26
“Separation from Service," "Separates from Service," or "Separated from Service"
shall mean the separation of a Participant from employment with the System
determined in accordance with the requirements of Code Section 409A and
regulations thereunder.



1.27
“Specified Employee” shall mean a Participant who is a Key Employee of the
Employer at a time when the Employer or a member of any controlled group of
corporations that includes the Employer is publicly traded on an established
securities market whether inside or outside the United States.  Whether a
participant is a Specified Employee shall be determined under rules established
by the Administrator in accordance with regulations under Code Section
409A.  All determinations by the Administrator with regard to whether a
Participant is a Specified Employee shall be final and binding on the
Participant for purposes of the Plan.



1.28
“Supplemental Credited Service” shall mean additional service the
Administrator’s delegate, in consultation with the Employer and in their sole
discretion, may grant to a Participant in computing his benefit service (but for
no other purposes unless specifically approved as above and set forth in the
Participant Application) under this Plan after consideration of Participant’s
prior service with utilities, utility service companies, or other employment
considered to be helpful in Participant’s work with a System Company as
specifically set forth in and evidenced by the Participant Application.



1.29
“System” shall mean Entergy Corporation and all other System Companies and,
except in determining whether a Change in Control has occurred, shall include
any successor thereto as contemplated in Section 8.03.



1.30
“System Company” shall mean Entergy Corporation and any corporation whose stock
is 80% or more (based on voting power or value) owned, directly or indirectly,
by Entergy Corporation and any partnership or trade or business which is 80% or
more controlled, directly or indirectly, by Entergy Corporation, and, except in
determining whether a Change in Control has occurred, shall include any
successor thereto as contemplated in Section 8.03 of this Plan.



1.31
“System Management Level” shall mean the applicable management level set forth
below:



(a)  
System Management Level 1 ( Chief Executive Officer and Chairman of the Board of
Entergy Corporation);



(b)  
System Management Level 2 (Presidents and Executive Vice Presidents within the
System);



(c)  
System Management Level 3 (Senior Vice Presidents within the System); and



(d)  
System Management Level 4 (Vice Presidents within the System).







ARTICLE II
ELIGIBILITY AND PARTICIPATION




2.01
Eligible Employees.  An Employee who is a participant in a Qualified Plan shall
be eligible for benefits under this Plan only if he is a member of his
Employer’s select group of management or highly compensated employees.  Such
Employee shall be eligible for benefits under this Plan attributable to one or
more of the following: (a) the grant of Supplemental Credited Service; (b) the
inclusion of additional types of compensation described in Section 3.02 (c); and
(c) the maximum limitations imposed on the Qualified Plan by Code Sections
401(a)(17) and/or 415.



2.02
Participation. An Eligible Employee shall become a Participant in the Plan if
the Eligible Employee is a participant in a Qualified Plan.  A Participant shall
be eligible to receive Supplemental Credited Service under this Plan only if he
executes a Participant Application and files it with the  Administrator within
the time frame established by the  Administrator (as noted on the Participant
Application), and provided that such Participant Application is approved and
accepted in writing by the  Administrator.



ARTICLE III
AMOUNT OF BENEFITS


3.01
General.  Benefits determined under this Article III shall be reduced by the
amount of benefits previously paid under this Plan (such as in the case of the
reemployment of a Participant).  No provision of the Plan shall in any way be
construed as any amendment to any Qualified Plan, and to the extent the
qualified status under federal law of any Qualified Plan is threatened by any
provision of, or payment under, this Plan, the Plan shall be automatically
reformed to the extent necessary to ensure the continuation of the qualified
status of the Qualified Plan.



3.02           Plan Benefits.


(a)  
Basic Excess Benefit. Subject to the remaining Subsections of this Section 3.02
and Subsection 4.01(c), each Participant who is fully vested in his Qualified
Plan benefit, shall be entitled to a single-sum payment under this Plan equal to
the Present Value of the excess of (1) over (2), where (1) and (2) are as
follows:



 
(1)
the monthly retirement income that would have been payable to the Participant as
a Life Annuity Option under the Qualified Plan, by taking into account any
additional earnings and compensation described in Subsection 3.02(c) and without
regard to any provisions contained in the Qualified Plan relating to a maximum
limitation on pension benefits imposed under Code Sections 401(a)(17) and/or
415; and



 
(2)
the monthly retirement income payable to the Participant as a Life Annuity
Option under the Qualified Plan.



For purposes of calculating Present Values under Subsections 3.02(a), (b) and
(f) as of a given date, the Participant’s benefit commencement date shall be the
same for each component of the calculation and for each Subsection.


(b)  
Supplemental Credited Service Benefit. Subject to the forfeiture provisions of
Section 3.02(e), a Participant who is granted Supplemental Credited Service
under the terms and conditions set forth in his Participant Application, in
addition to any basic excess benefit provided under Subsection 3.02(a), shall be
entitled to a single-sum payment under this Plan equal to the Present Value of
the excess of (1) over the sum of (2) and (3), where (1), (2), and (3) are as
follows:



(1)  
the Participant’s Combined Benefit, but computed as though he were entitled to
have his years of benefit service (as defined in the Qualified Plan for benefit
accrual purposes) increased by his Supplemental Credited Service;



(2)  
the Participant’s Combined Benefit, computed without regard to any Supplemental
Credited Service; and



(3)  
if set forth in the Participant Application, the monthly payment to which the
Participant is entitled under the defined benefit pension plan(s) of
Participant’s predecessor employer(s), or their successors or assigns, computed
as if the Participant had elected the Life Annuity Option.



(c)  
Earnings and Compensation Taken into Account.  Solely for purposes of
determining benefits under this Plan, a Participant’s earnings or compensation
considered in determining the amount of monthly retirement income that would
have been payable under any applicable underlying Qualified Plan(s) shall be
deemed to also include the following:



(1)  
for any calendar year commencing on or after January 1, 1995 the amount of
incentive compensation paid to the Participant on or after January 1, 1995 and
pursuant to the terms of the Executive Annual Incentive Plan and the Management
Incentive Plan sponsored by Entergy Corporation, as such plans may from
time-to-time be amended; and



(2)  
for any calendar year commencing on or after January 1, 1997, the amount, if
any, of base salary and incentives payable on or after January 1, 1997 and
otherwise included either in earnings or compensation under the applicable
Qualified Plan or under this Plan in accordance with Subsections 3.02(c)(1) and
(2), but which the Participant elects to defer under any nonqualified deferred
compensation plan, agreement, or other arrangement in which the Participant may
participate or be a party thereto.



Nothing stated in this Subsection 3.02(c) shall be construed as an amendment to
the underlying Qualified Plans.


(d)  
Death Benefit.  Except as otherwise provided in Subsection 4.01(c), in the event
of a Participant’s death prior to his Income Payment Date, the Participant’s
Beneficiary shall receive a death benefit under this Plan in a single-sum amount
equal to the Present Value of the excess of (1) over (2), where (1) and (2) are
as follows:



 
(1)
the monthly pre-retirement death benefit that would have been payable under the
Qualified Plan, but determined taking into account any Supplemental Credited
Service granted to the Participant in accordance with  Subsection 3.02(b), any
additional eligible earnings and compensation described in Subsection 3.02(c),
and without regard to any provisions contained in the Qualified Plan relating to
a maximum limitation on pension and/or death benefits imposed under Code
Sections 401(a)(17) and/or 415; and



 
(2)
the monthly pre-retirement death benefit actually payable to the Beneficiary
under (i) the Qualified Plan and (ii) if Supplemental Credited Service was
credited to the Participant under this Plan, under the defined benefit pension
plan(s) of the Participant’s predecessor employer(s), or their successors or
assigns



For purposes of calculating the Present Value of the death benefit payable under
this Plan, the benefit commencement date shall be the Participant’s earliest
retirement age under the Qualified Plan, regardless of the Beneficiary’s actual
benefit commencement date under the Qualified Plan. Notwithstanding any of the
foregoing provisions of this Subsection 3.02(d) to the contrary, the single-sum
amount computed under this Subsection 3.02(d) shall not be less than the death
benefit calculated assuming the death benefit commenced on the Participant’s
normal retirement income commencement date under the Qualified Plan.


(e)  
Forfeiture of Supplemental Credited Service Benefit.  Except as otherwise
provided in Section 6.02 to the contrary in the event of a Change in Control, a
Participant otherwise entitled to a Supplemental Credited Service benefit under
this Plan shall cease to be so entitled, and shall repay the amount of any Plan
benefit attributable to Supplemental Credited Service that he may have
previously received hereunder upon the occurrence of one or more of the
following events:



(1)  
Participant, without his Employer’s prior written consent, resigns his System
Company employment (other than for the purpose of transferring to another System
Company) prior to his attainment of age sixty-five (65); or



(2)  
Participant is terminated from System employment for cause.  For purposes of
this Subsection 3.02(e), termination “for cause” shall mean:



(i)  
a material violation by Participant of any agreement between Participant and any
System Company; or



  (ii)  
a material violation of the employer-employee relationship existing between
Participant and a System Company employer at the time, including, without
limitation, breach of confidentiality or moral turpitude; or



  (iii)  
a material failure by Participant to perform the services required of him
pursuant to any agreement between Participant and any System Company, or, if
there is no such agreement, a material failure by Participant to perform the
reasonable customary services of an employee holding the type of position he
holds at the time; or



  (iv)  
an act of embezzlement, theft, defalcation, larceny, material fraud, or other
acts of dishonesty by the Participant; or



  (v)  
a conviction of Participant or Participant’s entrance of a plea of guilty or
nolo contendere to a felony or other crime which has or may have a material
adverse affect on his ability to carry out his duties or upon the reputation of
any System Company.



Notwithstanding the foregoing provisions of this Subsection 3.02(e), Subsection
3.02(e)(2) shall not apply and shall not cause a forfeiture of any Supplemental
Credited Service benefit if a Participant becomes vested in his Plan benefits
pursuant to Section 6.02.


(f)  
Qualified Plan Benefit Formula Applicable to Certain Employees. In lieu of the
Plan benefits provided pursuant to Subsections 3.02(a) and (b), if applicable,
but subject to the remaining terms and conditions set forth in this Plan, each
Participant listed in Schedule I shall be entitled to a single-sum payment under
this Plan equal to the difference between the Present Value of the excess of (1)
over (2), where (1) and (2) are as follows:



(1) 
the Participant’s monthly retirement income that would have been payable as a
Life Annuity Option had he remained during his entire System Company employment
an active Participant in Appendix C of the Entergy Corporation Retirement Plan
II for Non-Bargaining Employees (“Appendix C –Qualified Plan II”) taking into
account, if applicable, any Supplemental Credited Service described under
Subsection 3.02(b), any additional eligible earnings and compensation described
under Subsection 3.02(c), and without regard to any provision contained in
Appendix C – Qualified Plan II relating to a maximum limitation on pension
benefits imposed under Code Sections 401(a)(17) and/or 415; and



(2)  
the monthly retirement income payable to the Participant as a Life Annuity
Option under (i) Appendix C – Qualified Plan II, (ii) any other Qualified
Plan(s) in which the Participant participated, and (iii) the defined benefit
pension plan(s) of Participant’s predecessor employer(s), or their successors or
assigns, if set forth in the Participant Application.



ARTICLE IV
FORM OF BENEFIT PAYMENT


4.01
Single-Sum Form of Payment.



(a)  
Retirement/Vested Termination Benefit.  Subject to the remaining Subsections of
this Section 4.01, each Participant, regardless of whether he has been granted
Supplemental Credited Service, shall receive a single-sum payment equal to the
Present Value of the Participant’s benefit determined under Article III, but
taking into account the forfeiture provisions of Subsection 3.02(e). Payment of
such single-sum benefit shall be made as soon as reasonably practicable
following the Participant’s Income Payment Date.  In all events, the single-sum
payment shall be made no later than the end of the calendar year in which
distribution is required or, if later, before the 15th day of the third month
immediately following the date on which such distribution is required.  A
Participant’s benefits under this Plan shall be paid in accordance with the
terms of this Article IV, regardless of the date of benefit commencement under
the Qualified Plan.



(b)  
Death Benefit.  In the event of a Participant’s death prior to his Income
Payment Date, the Participant’s Beneficiary shall receive a death benefit under
this Plan as determined under Subsection 3.02(d) in a single-sum payment as soon
as reasonably practicable after the first day of the first month following the
death of the Participant and in any event no later than the end of the calendar
year in which the Participant’s death occurs, or, if later, the 15th day of the
third month immediately following the death of the Participant.



(c)  
Prior Annuity Election.  Notwithstanding Subsections 4.01(a) and (b) to the
contrary, and in accordance with transition relief established by the Treasury
Department and Internal Revenue Service pursuant to Code Section 409A, the
annuity form of payment (1) elected by Participants prior to January 1, 2008, or
(2) initiated by Participants below System Management Level 4 prior to July 1,
2008 and elected (but not necessarily commenced) prior to January 1, 2009, shall
be honored under the Plan.



4.02
Participation in Additional Non-Account Balance Plans.  Notwithstanding any
other Plan provision to the contrary, the following provisions of this Section
4.02 shall apply with respect to any Participant who also participates in either
or both the System Executive Retirement Plan of Entergy Corporation and
Subsidiaries (“SERP”) and the Supplemental Retirement Plan of Entergy
Corporation and Subsidiaries (“SRP”), which plans, together with this Plan,
constitute Non-Account Balance Plans for purposes of. Code Section 409A.



 
(a)
Employer Permission.  An Employer’s prior written consent for a Participant to
resign his System Company employment prior to his attainment of age sixty-five
(65) without forfeiture of the Participant’s Supplemental Credited Service
benefit shall also constitute the Employer’s prior written consent for the
Participant to resign his System Company employment under the SERP and/or SRP,
as applicable, without forfeiture of the benefits otherwise payable to the
Participant under those plans at the time such permission is granted.  Likewise,
an Employer’s prior written consent for a Participant to resign his System
Company employment prior to his attainment of age sixty-five (65) under the SERP
and/or SRP, as applicable, without forfeiture of the benefits otherwise payable
to the Participant under those plans shall also constitute the Employer’s prior
written consent under this Plan for the Participant to resign his System Company
employment without forfeiture of the Participant’s Supplemental Credited Service
benefit at the time such permission is granted.



 
(b)
No Benefit Offset.  If, on the date benefits are scheduled to be paid, the
single-sum value of the benefit payable to a Participant under this Plan, or
under both this Plan and the SRP, if applicable, is greater than the single-sum
value of the benefit otherwise payable to the Participant under the SERP, then,
as a condition for participation in this Plan, the Participant agrees and
acknowledges that he has waived all of his rights to receive benefits under the
SERP and shall be entitled to receive only benefits payable under this Plan
together with benefits payable under the SRP, if applicable. Likewise, if the
single-sum value of the benefit payable to a Participant under the SERP is
greater than the single-sum value of the benefit otherwise payable to the
Participant under this Plan, or under both this Plan and the SRP, if applicable,
then as a condition for participation in this Plan, the Participant agrees and
acknowledges that he has waived all of his rights to receive benefits under this
Plan and under the SRP, if applicable, and shall be entitled to receive only
benefits payable under the SERP.



 
(c)
Timing of Benefit Payments.  A Participant’s benefit commencement date shall be
the same under this Plan, the SRP and the SERP, to the extent applicable.



4.03
Code Section 409A Delayed Payments.  Notwithstanding any Plan provision to the
contrary, no Plan benefits shall be paid to a Participant who is a Specified
Employee at the time of his Separation from Service until the earlier of the
Participant’s death or six months following the Participant’s Separation from
Service.  If distribution is delayed pursuant to this Section 4.03, the delayed
distribution amount shall be credited with investment returns during the period
of delay as if such amount were invested in the T. Rowe Price Stable Income Fund
or such other investment fund as from time-to-time may be designated in advance
and in writing by the Administrator.  Immediately following the six-month delay
period, the full amount of the Participant’s delayed distribution amount,
including investment returns deemed credited pursuant to this Section 4.03,
shall be distributed to the Participant.



4.04
Special Distribution.  Notwithstanding any Plan provision to the contrary except
Section 4.03, if a Participant Separates from Service prior to January 1, 2009
and if such Participant or his Beneficiary has an accrued vested benefit payable
under the Plan, as determined under Article III, then the Participant or
Beneficiary shall receive the Present Value of such outstanding vested benefit,
determined as of July 1, 2009, in a single-sum payment as soon as
administratively practicable after July 1, 2009.  In all events, distributions
shall be made no later than December 31, 2009.





ARTICLE V
SOURCE OF PAYMENTS




5.01
Unfunded Plan.  All rights of a Participant, Beneficiary or any other person or
entity having or claiming a right to payments under this Plan shall be entirely
unfunded.  It is a condition of the Plan that neither a Participant nor any
other person or entity shall look to any other person or entity other than the
Employer for the payment of benefits under the Plan.  The Participant or any
other person or entity having or claiming a right to payments hereunder shall
rely solely on the unsecured obligation of the Employer set forth herein.
Nothing in this Plan shall be construed to give the Participant or any such
person or entity any right, title, interest, or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever, owned by any
System Company or in which a System Company may have any right, title or
interest now or in the future.  However, Participant or any such person or
entity shall have the right to enforce his claim against the Employer in the
same manner as any other unsecured creditor of such entity.



5.02
Employer Liability.  At its own discretion, a System Company employer may
purchase such insurance or annuity contracts or other types of investments as it
deems desirable in order to accumulate the necessary funds to provide for future
benefit payments under the Plan.  However, (a) a System Company employer shall
be under no obligation to fund the benefits provided under this Plan; (b) the
investment of System Company employer funds credited to a special account
established hereunder shall not be restricted in any way; and (c) such funds may
be available for any purpose the System Company may choose.  Nothing stated
herein shall prohibit a System Company employer from adopting or establishing a
trust or other means as a source for paying any obligations created hereunder
provided, however, any and all rights that any such Participants shall have with
respect to any such trust or other fund shall be governed by the terms thereof.



5.03
Establishment of Trust.  Notwithstanding any provisions of this Article V to the
contrary, within thirty (30) days following the date of a Change in
Control, each System Company shall make a single irrevocable lump sum
contribution to the Trust for Deferred Payments of Entergy Corporation and
Subsidiaries (“Trust”) pursuant to the terms and conditions described in such
Trust, but only to the extent consistent with the requirements of Code Section
409A.  Each System Company’s contribution shall be in an amount equal to the
actuarial present value of the total benefits accrued by such System
Company’s Plan Participants (including a Participant’s Beneficiary) under the
Plan through the date of any such Change in Control.  The actuarial present
value shall be determined as if the Participant had separated from service upon
the Change in Control and using the methodology described in Section 1.23,
except replacing the mortality and interest assumptions described in that
Section with the mortality factors set forth in the definition of actuarial
equivalence in the applicable Qualified Plan and using the interest rates used
by the Pension Benefit Guaranty Corporation for purposes of determining the
present value of a lump sum distribution on plan termination (Appendix B to
ERISA Regulation Section 4044 or its successor).  If one or more of a System
Company’s Participants shall continue to be employed by a System Company after
such a Change in Control, each calendar year the System Company shall, as soon
as possible, but in no event later than thirty (30) days following the end of
such calendar year, make an irrevocable contribution to the Trust in an amount
that is necessary in order to maintain a lump sum amount credited to the System
Company’s Plan account under the Trust that is actuarially equivalent to the
total unpaid benefits accrued by the System Company’s Participants as of the end
of each applicable calendar year.  Notwithstanding the foregoing provisions of
this Section 5.03 to the contrary, a System Company may make contributions to
the Trust prior to a Change in Control in such amounts as it shall determine in
its complete discretion.  The Trust is intended as a “grantor” trust under the
Internal Revenue Code and the establishment and funding of such Trust is not
intended to cause Participants to realize current income on amounts contributed
thereto, and the Trust shall be so interpreted.







ARTICLE VI
CHANGE IN CONTROL


6.01           Definitions.  The following additional definitions shall be
applicable to this Article VI:


(a)  
“Cause” shall mean:



(1)  
willful and continuing failure by Participant to substantially  perform
Participant’s duties (other than such failure resulting from the
Participant’s  incapacity due to physical or mental illness or any such actual
or anticipated failure after the issuance of a Notice of Termination for Good
Reason by Participant) that has not been cured within thirty (30) days after a
written demand for substantial performance is delivered to Participant by the
board of directors of Employer, which demand specifically identifies the manner
in which the board believes that Participant has not substantially performed
Participant’s duties; or



(2)  
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to any System Company, monetarily or otherwise; or



(3)  
conviction of or entrance of a plea of guilty or nolo contendere to a felony or
other crime which has or may have a material adverse effect on Participant’s
ability to carry out Participant’s duties or upon the reputation of any System
Company; or



(4)  
a material violation by Participant of any agree­ment Participant has with a
System Company; or



(5)  
unauthorized disclosure by Participant of the confidences of any System Company.



For purposes of clauses (1) and (2) of this definition, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s act, or failure to act, was in the best interest of the
Employer.


(b)  
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Plan relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Participant’s em­ployment under the provision so indicated.  Further, a Notice
of Termination for Cause is required to include a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters (3/4) of the
entire membership of the terminating Employer’s board of directors at a meeting
of such board of directors which was called and held for the purpose of
considering such termination (after reasonable notice to Participant and an
opportunity for Participant, together with Participant's counsel, to be heard
before that board) find­ing that, in the good faith opinion of the board,
Participant was guilty of conduct set forth in the definition of Cause herein,
and specifying the particulars thereof in detail.



6.02
Accelerated Vesting.  Notwithstanding any Plan provision to the contrary, if
during a Change in Control Period there should occur a Qualifying Event with
respect to a Participant, Participant shall not cease to be a Participant and
shall, regardless of his vested status under the Qualified Plan, become fully
vested in, and have a non-forfeitable right to, all benefits accrued under the
Plan as of the date of such Qualifying Event, except that all such benefits
shall be subject to forfeiture upon the occurrence of any of the following
events:



 
(a) Without Employer permission, Employee removes, copies, or fails to return if
he or she has already removed, any property belonging to one or all of the
System Companies, including, but not limited to, the original or any copies of
any records, computer files or disks, reports, notes, documents, files, audio or
video tapes, papers of any kind, or equipment provided by any one or all of the
System Companies or created using property of or for the benefit of one or all
of the System Companies;



 
(b) Other than as authorized by a System Company, or as required by law, or as
necessary for the Participant to perform his duties for a System Company
employer, the Participant shall divulge, communicate or use to the detriment of
the Employer or the System, or use for the benefit of any other person or
entity, or misuse in any way, any confidential or proprietary information or
trade secrets of the Employer or the System, including without limitation
non-public financial information, know-how, formulas, or other technical data.
Disclosure of information pursuant to subpoena, judicial process, or request of
a governmental authority shall not be deemed a violation of this provision,
provided that the Participant gives the System Company immediate notice of any
such subpoena or request and fully cooperates with any action by System Company
to object to, quash, or limit such request; or



 
(c)  Participant engages in any employment (without the prior written consent of
his last System Company employer) either individually or with any person,
corporation, governmental agency or body, or other entity in competition with,
or similar in nature to, any business conducted by any System Company at any
time within the “Applicable Period” (as defined below) and commencing upon
termination of employment, where such competing employer is located in, or
servicing in any way customers located in, those parishes and counties in which
any System Company services customers during such Applicable Period, in which
case Participant shall be required to repay any Plan benefits previously
received by him.  For purposes of this Subsection 6.02(c), “Applicable Period”
shall mean:



(1)  
two (2) years for Participants at System Management Levels 1 and 2 at the

commencement of the Change in Control Period, provided, however, that the
two-year Applicable Period shall be extended to three (3) years if otherwise
permissible under applicable law;


  (2) 
two (2) years for Participants at System Management Level 3 at the

 
commencement of the Change in Control Period; and



 
(3)
one (1) year for Participants at System Management Level 4 at the commencement
of the Change in Control Period.



However, if the stated Applicable Periods described herein shall be
impermissible under applicable law, then the Applicable Period for purposes of
this Plan shall be the maximum time period allowed under applicable law for
breach of a covenant not to compete to cause a forfeiture of non-qualified plan
benefits otherwise payable.


6.03
Benefit Commencement Date.  Notwithstanding any Plan provision to the contrary
if during a Change in Control Period there should occur a Qualifying Event with
respect to a Participant and if there does not occur a forfeiture event
referenced in Section 6.02, the Participant’s Plan benefit amount, if payable
under Subsection 4.02(b), shall be determined pursuant to Article III (taking
into account the accelerated vesting of Section 6.02) and shall be payable
pursuant to the provisions of this Plan as soon as reasonably practicable
following the first day of the first month following the Participant’s
Qualifying Event, except to the extent subject to the delay requirement set
forth in Section 4.03.  In all events, distributions shall be made no later than
the end of the calendar year in which distribution is required or, if later,
before the 15th day of the third month immediately following the date on which
such distribution is required.



6.04
No Benefit Reduction.  Notwithstanding anything stated above to the contrary, an
amendment to, or termination of, the Plan following a Change in Control shall
not reduce the level of benefits accrued under this Plan through the date of any
such amendment or termination.  In no event shall a Participant’s benefits
accrued under this Plan following a Change in Control be less than such
Participant’s benefits accrued under this Plan immediately prior to the Change
in Control Period, subject, however, to the forfeiture provisions described in
Section 6.02 as in existence on the date immediately preceding the commencement
date of the Change in Control Period.



6.05
Provisions of Referenced Plans.  To the extent this Plan references or
incorporates provisions of any other System Company plan, including, but not
limited to, the Qualified Plans, and (a) such other plan is amended,
supplemented, modified or terminated during the two-year period commencing on
the date of a Potential Change in Control, (b) the Change in Control event
contemplated by the Potential Change in Control is not terminated, and (c) such
amendment, supplementation, modification or termination adversely affects any
benefit under this Plan, whether it be in the method of calculation or
otherwise, then for purposes of determining benefits under this Plan, the
Administrator shall rely upon the version of such other plan in existence
immediately prior to any such amendment, supplementation, modification or
termination, unless such change is agreed to in writing and signed by the
affected Participant and by the Administrator, or by their legal representatives
or successors.





ARTICLE VII
PLAN ADMINISTRATION




7.01
Administration of Plan.  The Administrator shall operate and administer the Plan
and, as such, shall have the authority as Administrator to exercise the powers
and discretion conferred on it by the Plan, including the right to delegate any
function to a specified person or persons.  The Administrator shall discharge
its duties for the exclusive benefit of the Participants and their
Beneficiaries. The Plan is intended to satisfy the requirements of Code Section
409A and the Administrator shall interpret the Plan and exercise the power and
discretion conferred under the Plan in a manner that is at all times consistent
with the requirements of Code Section 409A, to the extent that benefits under
the Plan are subject to the requirements of Code Section 409A.



7.02
Powers of the Administrator.  The Administrator and any of its delegates shall
administer the Plan in accordance with its terms and shall have all powers,
authority, and discretion necessary or proper for such purpose.  In furtherance
of this duty, the Administrator shall have the sole and exclusive power and
discretion to make factual determinations, construe and interpret the Plan,
including the intent of the Plan and any ambiguous, disputed or doubtful
provisions of the Plan.  All findings, decisions, or determinations of any type
made by the Administrator, including factual determinations and any
interpretation or construction of the Plan, shall be final and binding on all
parties and shall not be disturbed unless the Administrator’s decisions are
arbitrary and capricious.  The Administrator shall be the sole judge of the
standard of proof required in any claim for benefits and/or in any question of
eligibility for a benefit.  By way of example, the Administrator shall have the
sole and exclusive power and discretion:



(a)  
to adopt such rules and regulations as it shall deem desirable or necessary for
the administration of the Plan on a consistent and uniform basis;



(b)  
to interpret the Plan including, without limitation, the power to use
Administrator’s sole and exclusive discretion to construe and interpret (1) the
Plan, (2) the intent of the Plan, and (3) any ambiguous, disputed or doubtful
provisions of the Plan;



(c)  
to determine all questions arising in the administration of the Plan including,
but not limited to, the power and discretion to determine the rights or
eligibility of any Employee, Participant, Beneficiary or other claimant to
receive any benefit under the Plan;



(d)  
to require such information as the Administrator may reasonably request from any
Employee, Participant, Beneficiary or other claimant as a condition for
receiving any benefit under the Plan;



(e)  
to grant and/or deny any and all claims for benefits, and construe any and all
issues of Plan interpretation and/or fact issues relating to eligibility for
benefits;



(f)  
to compute the amount of any benefits payable under the Plan;



(g)  
to execute or deliver any instrument or make any payment on behalf of the Plan;



(h)  
to employ one or more persons to render advice with respect to any of the
Administrator's responsibilities under the Plan;



(i)  
to direct the Employer concerning all payments that shall be made pursuant to
the terms of the Plan; and



(j)  
 to make findings of fact, to resolve disputed fact issues, and to make
determinations based on the facts and evidence contained in the administrative
record developed during the claims review procedure.



For any acts not specifically enumerated above, when applying, construing, or
interpreting any and all Plan provisions and/or fact questions presented in
claims for benefits, the Administrator shall have the same discretionary powers
as enumerated above.


7.03
Reliance on Reports and Certificates.  The Administrator may rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by an
actuary, accountant, counsel or other person who may from time to time be
employed or engaged for such purposes.



7.04
Claims Administration.  The Administrator may appoint and, in its sole
discretion, remove a Claims Administrator and/or Claims Appeal Administrator to
administer claims for benefits under the Plan in accordance with its terms, and,
pursuant to Section 7.02, such delegates shall have all powers, authority, and
discretion necessary or proper for such purpose.  In the absence of such
appointment, the Administrator shall be the Claims Administrator and Claims
Appeal Administrator.



7.05
Filing Benefit Claims.  Any claim asserting entitlement to a benefit under the
Plan must be asserted within ninety (90) days after the event giving rise to the
claim by sending written notice of the claim to the Claims Administrator.  The
written notice of the claim must be accompanied by any and all documents,
materials, or other evidence allegedly supporting the claim for benefits.  If
the claim is granted, the claimant will be so notified in writing by the Claims
Administrator.



7.06
Claim of Good Reason or Cause for Termination.  For purposes of any
determination regarding the existence of Good Reason or Cause (as defined in
Section 6.01(a)) for termination during a Change in Control Period, any position
taken by the Participant shall be presumed correct unless Employer establishes
to the Plan Administrator by clear and convincing evidence that such position is
not correct.



7.07
Denial or Partial Denial of Benefit Claims.  If the Claims Administrator denies
a claim for benefits in whole or part, the Claims Administrator shall notify the
claimant in writing of the decision within ninety (90) days after the Claims
Administrator has received the claim.  In the Claim Administrator's sole
discretion, the Claims Administrator may extend the time to decide the claim for
an additional ninety (90) days, by giving written notice of the need for such an
extension any time prior to the expiration of the initial 90 day period.  The
Claims Administrator, in its sole discretion, reserves the right to request
specific information from the claimant, and reserves the right to have the
claimant examined or tested by person(s) employed or compensated by the
Employer.  If the claim is denied or partially denied, the Claims Administrator
shall provide the claimant with written notice stating:



(a)  
the specific reasons for the denial of the claim (including the facts upon which
the denial was based) and reference to any pertinent Plan provisions on which
the denial is based;



(b)  
 if applicable, a description of any additional material or information
necessary for claimant to perfect the claim and an explanation of why such
material or information is necessary; and



(c)  
 an explanation of the claims review appeal procedure including the name and
address of the person or committee to whom any appeal should be directed.

 
7.08
Appeal of Claims That Are Denied or Partially Denied.  The claimant may request
review

 
of the Claims Administrator’s denial or partial denial of a claim for Plan
benefits.  Such request must be made in writing within sixty (60) days after
claimant has received notice of the Claims Administrator’s decision and shall
include with the written request for an appeal any and all documents, materials,
or other evidence which claimant believes supports his or her claim for
benefits.  The written request for an appeal, together with all documents,
materials, or other evidence which claimant believes supports his or her claim
for benefits should be addressed to the Claims Administrator, who will be
responsible for submitting the appeal for review to the Claims Appeal
Administrator.



7.09
The Appeal Process.  The Claims Administrator will submit the appeal to the
Claims Appeal Administrator for review of the denial or partial denial of the
claim.  Within sixty (60) days after the receipt of claimant’s appeal, claimant
will be notified of the final decision of the Claims Appeal Administrator,
unless, in the Claims Appeal Administrator’s sole discretion, circumstances
require an extension of this period for up to an additional sixty (60) days.  If
such an extension is required, the Claims Appeal Administrator shall notify
claimant of this extension in writing before the expiration of the initial
60-day period.  During the appeal, the Claims Appeal Administrator, in its sole
discretion, reserves the right to request specific information from the
claimant, and reserves the right to have the claimant examined or tested by
person(s) employed or compensated by the Employer.  The final decision of the
Claims Appeal Administrator shall set forth in writing the facts and plan
provisions upon which the decision is based.  All decisions of the Claims Appeal
Administrator are final and binding on all employees, Participants, their
Beneficiaries, or other claimants.



7.10
Judicial Proceedings for Benefits.  No claimant may file suit in court to obtain
benefits under the Plan without first completely exhausting all stages of this
claims review process.  In any event, no legal action seeking Plan benefits may
be commenced or maintained against the Employer or the Plan more than ninety
(90) days after the Claims Appeal Administrator’s decision on appeal.



7.11
Code Section 409A Compliance.  This Plan is intended to comply with, and shall
be governed by and subject to, the requirements of Code Section 409A and
regulations thereunder and shall be interpreted and administered in accordance
with that intent.  If any provision of this Plan would otherwise conflict with
or frustrate this intent, that provision shall be null, void and of no effect
and the Administrator shall interpret the document and deem it amended so as to
avoid the conflict.  The Administrator reserves the right to take any action it
deems appropriate or necessary to comply with the requirements of Code Section
409A and may take advantage of such transition rules under Code Section 409A as
it deems necessary or appropriate.





ARTICLE VIII
AMENDMENT OR TERMINATION OF THE PLAN




8.01
General.  The Board of Directors, the Personnel Committee or any other person or
persons whom the Personnel Committee may expressly from time to time authorize
to take any and all such actions for and on behalf of Entergy Corporation and
the respective Participating Employers, shall have the right, in its absolute
discretion and consistent with the requirements of Code Section 409A, at any
time and from time to time, to modify or amend, in whole or in part, any or all
of the provisions of this Plan, or suspend or terminate it entirely, subject to
the provisions of Section 8.02 and the requirements of Code Section 409A
regarding plan terminations.  Any such action shall be evidenced by the minutes
of the Board of Directors or the Personnel Committee or a written certificate of
amendment or termination executed by any person or persons so authorized by the
Personnel Committee. The provisions of this Article VIII shall survive a
termination of the Plan unless such termination is agreed to by the
Participants.



8.02
Restrictions on Amendment or Termination.  Any amendment or modification to, or
the termination of, the Plan shall be subject to the following restrictions:



(a)  
Employer shall continue to make payments to any retired Participant or
Beneficiary then in pay status as if the Plan had not been amended,
supplemented, modified or terminated, as such payments are either grandfathered
from the requirements of Code Section 409A or payable pursuant to a fixed
schedule as required by, and in compliance with, Code Section 409A.  Between
January 1, 2005 and December 31, 2008 the Plan has been operated in accordance
with transition relief established by the Treasury Department and Internal
Revenue Service pursuant to Code Section 409A.; and



(b)  
As to any Participant who has not yet begun receiving benefits under the Plan,
the Employer, subject to the provisions of Section 3.02(e) and 6.02 to the
contrary, shall remain obligated to provide the Plan benefit accrued by the
Participant under Article III at the time the Plan is amended and on the
schedule and in the form provided pursuant to Article IV, except to the extent
otherwise provided by the Personnel Committee and consistent with the
requirements of Code Section 409A; and



(c)  
No amendment, modification, suspension or termination of the Plan may reduce the
amount of benefits of any Participant or Beneficiary then receiving benefits,
unless such modification is agreed to in writing and signed by the affected
Participant or Beneficiary and by the Plan Administrator, or by their legal
representatives or successors; and



(d)  
Unless agreed to in writing and signed by the affected Participant and by the
Plan Administrator, no provision of this Plan may be modified, waived or
discharged before the earlier of: (i) the expiration of the two-year period
commencing on the date of a Potential Change in Control, or (ii) the date on
which the Change in Control event contemplated by the Potential Change in
Control is terminated.



8.03
Successors.  A System Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of its business and/or assets to expressly assume and agree to
perform under this Plan in the same manner and to the same extent that the
System Employer would be required to perform it if no such succession had taken
place.  If the System Employer fails to obtain such assumption and agreement
prior to the effectiveness of any such succession, then the System Employer
shall be liable for payment of all Plan benefits to which Participants are
entitled upon their Separation from Service.  Any successor or surviving entity
that assumes or otherwise adopts this Plan as contemplated in this Section 8.03
shall succeed to all the rights, powers and duties of the System Employer and
the Personnel Committee hereunder, subject to the restrictions on amendment or
termination of the Plan as set forth in this Article VIII.  The employment of
the Participant who has continued in the employ of such successor or surviving
entity shall not be deemed to have been terminated or severed for any purpose
hereunder; however, such continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason.







ARTICLE IX
MISCELLANEOUS


9.01
Gender and Number.  The masculine pronoun whenever used in the Plan shall
include the feminine.  Similarly, the feminine pronoun whenever used in the Plan
shall include the masculine as the context or facts may require.  Whenever any
words are used herein in the singular, they shall be construed as if they were
also used in the plural in all cases where the context so applies.



9.02
Captions.  The captions of this Plan are not part of the provisions of the Plan
and shall have no force and effect.



9.03
Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.



9.04
Controlling Law.  The administration of the Plan, and any Trust established
thereunder, shall be governed by applicable federal law, including ERISA to the
extent applicable, and to the extent federal law is inapplicable, the laws of
the State of Delaware, without regard to the conflict of law principles of any
state.  Any persons or corporations who now are or shall subsequently become
parties to the Plan shall be deemed to consent to this provision.



9.05
Notices.  Every direction, revocation or notice authorized or required by the
Plan shall be deemed delivered to the  Administrator on the date it is
personally delivered to the Administrator or three business days after it is
sent by registered mail, postage prepaid, and properly addressed to Entergy
Services, Inc., Total Rewards, Attention: Plan Administrator, Pension
Equalization Plan, 639 Loyola Avenue, 14th Floor, New Orleans, Louisiana 70113
and shall be deemed delivered to a Participant on the date it is personally
delivered to him or three business days after it is sent by registered or
certified mail, postage prepaid, addressed to him at the last address shown for
him on the records of his Employer.



9.06
No Right to Employment.  This Plan does not confer nor shall be construed as
creating an express or implied contract of employment.



9.07
Indemnification.  To the extent not covered by insurance, or if there is a
failure to provide full insurance coverage for any reason, and to the extent
permissible under applicable laws and regulations, Entergy Corporation and the
System employers agree to hold harmless and indemnify the Administrator, its
members and its employee delegates against any and all claims and causes of
action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and attorneys’ fees,
based upon or arising out of any act or omission relating to or in connection
with the Plan and Trust other than losses resulting from any such person’s fraud
or willful misconduct.



9.08
No Alienation.  The benefits provided hereunder shall not be subject to
alienation, assignment, pledge, anticipation, attachment, garnishment,
receivership, execution or levy of any kind, including liability for alimony or
support payments, and any attempt to cause such benefits to be so subjected
shall not be recognized, except to the extent as may be required by law.



9.09
Code Section 409A Compliance.  This Plan is intended to comply with the
requirements of Code Section 409A and regulations thereunder.  Any provision of
this document that is contrary to the requirements of Code Section 409A and the
regulations thereunder shall be null, void and of no effect and the
Administrator shall interpret the document consistent with the requirements of
Code Section 409A, which shall govern the administration of the Plan in the
event of a conflict between Plan terms and the requirements of Code Section 409A
and the regulations thereunder.





IN WITNESS WHEREOF, the Personnel Committee of the Board of Directors of Entergy
Corporation has caused this Amendment and Restatement of the Pension
Equalization Plan of Entergy Corporation and Subsidiaries, effective January 1,
2009, to be executed by its duly authorized officer on this 18th day of
December, 2008.




ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative

                                                                                  

 
 
/s/ Terry R. Seamons
TERRY R. SEAMONS
 
Senior Vice-President,
Human Resources and Administration




SCHEDULE I


LIST OF PARTICIPANTS DESCRIBED IN SECTION 3.02(f)


1.  
Fehmi N. Aydin



2.  
John E. McCann



3.  
John A. Ventosa







Appendix A


PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


[INSERT EMPLOYEE NAME]
PARTICIPANT APPLICATION
(Supplemental Credited Service without Offset Provision)


MUST BE EXECUTED BY ELIGIBLE EMPLOYEE AND RETURNED TO PLAN ADMINISTRATOR NO
LATER THAN [INSERT DATE].


THIS APPLICATION, effective as of date executed and accepted by the Plan
Administrator of the Pension Equalization Plan of Entergy Corporation and
Subsidiaries, as amended and restated effective January 1, 2009, (the “Plan”),
evidences Employee’s receipt of the stated Supplemental Credited Service under,
and agreement to comply with, the Plan in accordance with its terms and
conditions.  All terms defined in the Plan shall have their same meanings when
used in this Participant Application (unless inconsistent with defined terms
herein).
 
WITNESSETH THAT:


WHEREAS, pursuant to the terms and conditions of the Plan and as a condition of
receipt of Supplemental Credited Service under the Plan, Employee is required to
execute and timely return to the Plan Administrator this Participant
Application, which, if accepted, shall evidence Employee’s receipt of
Supplemental Credited Service under the Plan and shall supercede and replace in
their entirety all prior Supplemental Credited Service Agreements or other
agreements relative to the receipt of supplemental credited service or an
adjusted hire date under this Plan; and


WHEREAS, pursuant to the terms and conditions of the Plan, Employee’s
Participant Application shall not be effective, nor shall it evidence Employee’s
receipt of Supplemental Credited Service under the Plan, until accepted by the
Plan Administrator; and


WHEREAS, this Participant Application, if accepted, will evidence the
Administrator’s and Employer’s discretionary grant to Employee of Supplemental
Credited Service, after consideration of Employee’s prior service with
utilities, utility service companies, or other employment considered to be
helpful in Employee’s work with a System Company;


NOW THEREFORE, Employee submits this Participant Application for consideration
by the Plan Administrator and acknowledges and agrees that Employee’s
participation in the Plan is subject to the terms and conditions of the Plan,
including, but not limited to, the following provisions:


1.  
Employee acknowledges that, subject to the terms and conditions of the Plan,
this Participant Application, if accepted, supercedes and replaces any and all
prior agreements relating to the Plan, including any Supplemental Credited
Service Agreements or other agreements entered into between Employee and any
System Company employer relating to adjusted dates of hire or supplemental
credited service with respect to the Plan.



2.  
This Participant Application grants no benefits independent of or apart from the
benefits provided under the Plan, and the terms and conditions of the Plan,
including all defined terms (unless inconsistent with defined terms herein),
shall control the benefits provided under the Plan as acknowledged in this
Participant Application.  All disputes concerning this Participant Application
or the operation of the Plan shall be governed exclusively by the terms of the
Plan, including, but not limited to, the Plan’s administrative claims
procedures.



3.  
The Employee agrees, represents and warrants that Employee’s date of birth is
[INSERT DATE OF BIRTH]; that Employee’s Normal Retirement Date is Employee’s
65th birthday; and that Employee’s date of employment within the System
is [INSERT DATE OF HIRE], all of which shall be used in calculating any benefits
that may become payable to Employee in accordance with the terms and conditions
of the Plan.  Pursuant to the terms and conditions of the Plan, and for purposes
of calculating Participant’s Plan benefits in accordance with Subsection 3.02(b)
of the Plan, if the Employee remains continuously employed by the Employer
through [INSERT DATE], Employee shall be entitled under the Plan to have his
years of benefit service (as defined under the Qualified Plan and solely for
benefit accrual purposes) increased by [INSERT NUMBER] calendar months of
Supplemental Credited Service.



4.  
For purposes of calculating the monthly payment to which Participant is entitled
under the defined benefit pension plan(s) of Participant’s predecessor
employer(s), or their successors or assigns, all of such predecessor employer
plans have been determined to be defined contribution type plans and not defined
benefit plans and, therefore, not suitable for offsetting any benefit that may
become payable under Subsection 3.02(b) of the Plan.



5.  
Subject to the limitations on amendment and termination of the Plan set forth
therein, Employee agrees to be bound by the terms and conditions of any
supplements, modifications or amendments to, or the termination of, the
Plan.  Employee understands that pursuant to the terms of the Plan and as a
condition to the receipt of any Supplemental Credited Service benefits by
Employee under the Plan: (a) Employee shall need the prior written consent of
the Employer (which consent may be freely withheld) to resign Employee’s System
employment prior to attainment of age 65, and (b) Employer may require Employee
to retire on a date before Employee’s attainment of age 65.



6.  
Employee understands that Employee’s participation in the Plan is subject to
termination as specified in the Plan and that Employee’s benefits under the Plan
are subject to cessation, forfeiture and repayment as specified in the Plan.



7.  
Employee expressly agrees that Employee shall rely solely on the unsecured
obligation of Employer for payment of Plan benefits as set forth in the
Plan.  Employee acknowledges that the right to receive benefits under the Plan
shall not be assigned, encumbered or alienated by Employee in any manner, except
for the selection of a Beneficiary as provided under the terms of the Plan.



8.  
As a condition of receipt of Supplemental Credited Service under the Plan,
Employee acknowledges that Employee must execute and timely return to the Plan
Administrator this Participant Application.



9.  
Nothing stated in this Participant Application or the Plan is, or shall be
construed as, a guarantee of employment or a grant to Employee of any right to
continued employment, and this Participant Application shall not constitute an
employment or consulting agreement between Employee and Employer or any System
Company.



10.  
This Participant Application is binding upon Employee, Employer, and their
respective successors, agents, heirs or assigns.



11.  
If any one or more of the provisions of the Participant Application is held to
be illegal or invalid, such shall not affect any other provisions of the
Participant Application, which shall be construed and enforced as if such
illegal or invalid provisions had not been contained in the Participant
Application.





12.  
Employee acknowledges that Employee’s Beneficiary under the Plan shall be the
beneficiary or joint annuitant, as applicable, under the Qualified Plan.



13.  
Employee acknowledges that if, on the date benefits are scheduled to be paid,
the single-sum value of the benefit payable to Employee under the Plan, the
Supplemental Retirement Plan of Entergy Corporation and Subsidiaries (“SRP”), or
under both the Plan and the SRP, if applicable, is greater than the single-sum
value of the benefit otherwise payable to Employee under the System Executive
Retirement Plan of Entergy Corporation and Subsidiaries (“SERP”), then as a
condition for participation in this Plan, Employee agrees and acknowledges that
he or she has waived all rights to receive benefits under the SERP and shall be
entitled to receive only benefits payable under the Plan and the SRP, if
applicable.  Likewise, if the single-sum value of the benefit payable to
Employee under the SERP is greater than the single-sum value of the benefit
otherwise payable to Employee under the Plan, the SRP, or under both the Plan
and the SRP, if applicable, then, as a condition for participation in this Plan,
Employee agrees and acknowledges that he or she has waived all rights to receive
benefits under both the Plan and the SRP and shall be entitled to receive only
benefits payable under the SERP.



14.  
Employee acknowledges that no Plan benefits shall be paid to Employee if
Employee is a Specified Employee at the time of his Separation from Service
until the earlier of Employee’s death or six months following Employee’s
Separation from Service.  If distribution is delayed, the delayed distribution
amount shall be credited with investment returns during the period of delay in
accordance with the terms of the Plan. Immediately following the six-month delay
period, the full amount of the Employee’s delayed distribution amount, including
investment returns deemed credited pursuant to the Plan, shall be distributed to
the Participant .





IN WITNESS WHEREOF, Employee has duly executed this Participant Application on
this   _____ day of___________________, _____.




 
EMPLOYEE



_______________________________
[INSERT EMPLOYEE NAME]


Signature below designates acceptance of Participant Application by Plan
Administrator.


PLAN ADMINISTRATOR
 (Pension Equalization Plan of
  Entergy Corporation and Subsidiaries)


By: ____________________________   Date_________
 
 
Printed Name:  Terry R. Seamons


Title:  Senior Vice-President, Human
Resources & Administration










